          Case 1:20-cv-01127-JMF Document 14 Filed 02/24/20 Page 1 of 1



February 24, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:       Plaintiffs’ proof of notice in State of New York v. Wolf, 20-CV-1127 (JMF).

Dear Judge Furman,

       As directed by the Court’s Order dated February 24, 2020 (Docket No. 13), and pursuant
to Rule 1.A of the Court’s Individual Rules and Practices, Plaintiffs submit this letter to provide
the Court with proof that counsel for the Defendants in this action has been notified of the
Court’s Order. The undersigned served the Court’s February 24 Order and a copy of the Court’s
Individual Rules and Practices on counsel for the Defendants by email today. Ex. 1.

                                       Respectfully submitted,

                                       LETITIA JAMES
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Chief Counsel for Federal Initiatives
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorney for the State of New York

cc (by email):

Jeffrey Oestericher
Chief, Civil Division
U.S. Attorney’s Office
Southern District of New York
Attorney for Defendants Chad F. Wolf, et al.

Christopher T. Dunn
Molly K. Biklen
New York Civil Liberties Union Foundation
Attorneys for Plaintiffs in Lewis-McCoy v. Wolf, No. 20-CV-1142 (JMF)
